DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/28/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 3/7/2022.
Terminal Disclaimer
The terminal disclaimer filed on 5/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,543,006 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7, previously presented, now cancelled, was indicated allowable in the office action mailed on 3/7/2022 if claim 7 is rewritten in an independent form including any intervening claims. Claim 1, as currently amended, includes all the claim limitations of previously presented claim 7.
Claims 2-6 and 8-11 being dependent on claim 1 are also allowed.

Claim 17, previously presented, now cancelled, was indicated allowable in the office action mailed on 3/7/2022 if claim 17 is rewritten in an independent form including any intervening claims. Claim 12, as currently amended, includes all the claim limitations of previously presented claim 17.
Claims 13-15, 18 and 19 being dependent on claim 12 are also allowed.

Claim 20, as currently amended includes the allowable subject matter of previously presented, now cancelled claim 7. The closest prior art of record Hanson et al. (US 5,709,874) is silent regarding wherein when the coiled portion is disposed over the intermediate region of the guidewire, the elongate catheter shaft biases the guidewire into a helical configuration in combination with other claimed limitations of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 7, filed 4/28/2022, with respect to claims 1, 12 and 20 have been fully considered and are persuasive.  The rejection of claims 1, 12 and 20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783